Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 10-12 of claim 1, the phrase “wherein determining the particle size distribution includes determining a best fit for the one or more regions” is indefinite since it is not clear what constitutes a “best fit”. Does the recited “best fit” constitute a best match between the determined lipoprotein particle size distribution and different lipoprotein particle size distributions measured on samples containing known sizes of lipoproteins? It is also not clear how the recited “best fit” is determined. Is the “best fit” determined by fitting the determined lipoprotein particle size distribution to a certain function represented by an equation? It is not clear what the recited “best fit” is fit to.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, 10-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-15 of U.S. Patent No. 9,046,539 (submitted in the IDS filed on March 1, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for purifying lipoproteins for differential charged particle/ion mobility analysis comprising the steps of mixing a solution comprising lipoproteins with a lipoprotein-capture ligand capable of binding lipoproteins to form a lipoprotein/lipoprotein-capture ligand complex (see claims 3 and 14 in U.S. 9,046,539), wherein the lipoprotein/lipoprotein-capture ligand complex is bound to a solid support such as a paramagnetic bead (see claims 2 and 13 in U.S. 9,046,539), isolating the lipoprotein/lipoprotein-capture ligand complex from the non-lipoproteins, releasing the lipoproteins from the lipoprotein/lipoprotein-capture ligand complex, and subjecting the lipoproteins to differential charged particle/ion mobility analysis in order to determine a size distribution in one or more regions of particle sizes of the lipoproteins, wherein determining the lipoprotein size distribution comprises determining a best fit for the one or more regions, and wherein the method does not include centrifugation (see claims 1 and 11-12 in U.S. 9,046,539). Both sets of claims also recites that the lipoproteins comprise HDL, LDL, Lp(a), IDL and VLDL (see claims 1 and 11 in U.S. 9,046,539), and that the lipoprotein-capture ligand comprises either an aptamer or an antibody (see claims4 and 15 in U.S. 9,046,539).
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112, second paragraph made in the last Office action mailed on July 29, 2022 have been withdrawn in view of the amendments made to the claims. However, the amended claims are now rejected under 35 USC 112, second paragraph for the new reasons set forth above, as necessitated by the amendments made to the claims. The rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,046,539 has been maintained for the reasons set forth above and since Applicants have not filed a proper terminal disclaimer over this patent. The previous rejections of the claims under 35 USC 103 as being obvious over the references to Barbera-Guillem et al, Benner et al and Shindelman et al have been withdrawn in view of the amendments made to the claims which now define over the combination of these references. 
Applicants are requested to amend the claims to obviate the rejection of the claims under 35 USC 112, second paragraph made above, and to file a terminal disclaimer over U.S. Patent no. 9,046,539 in order to obviate the rejection of the claims on the ground of nonstatutory double patenting. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 15, 2022